COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00350-CR


JERRY WILSON                                                        APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jerry Wilson attempts to appeal from his conviction for theft.

The trial court’s certification states that this “is a plea-bargain case, and the

defendant has NO right of appeal” and “the defendant has waived the right of

appeal.” See Tex. R. App. P. 25.2(a)(2). On October 21, 2011, we notified

Wilson that this appeal may be dismissed unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal.

      1
       See Tex. R. App. P. 47.4.
Wilson filed a response, but it does not show grounds for continuing the appeal.

Therefore, in accordance with the trial court’s certification, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 1, 2011




                                        2